Citation Nr: 1503976	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a sleep disorder, to include as a secondary to post-traumatic stress disorder (PTSD).     

4.  Entitlement to service connection for alcohol dependence, to include as secondary to PTSD. 

5.  Entitlement to service connection for VA compensation purposes for loss of teeth numbers seven and eight.     

6.  Entitlement to a compensable initial rating for a right distal fibular fracture.  

7.  Entitlement to a compensable initial rating for a status post deviated septum and nasal septoplasty.   

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to October 2009.  He service included duty in Iraq with the United States Marine Corps and his awards and decoration include the Purple Heart and Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents and information contained in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The adjudication of the claims for service connection for lumbar and cervical spine disabilities and a sleep disorder and the claim for service connection for compensation purposes for loss of teeth numbers seven and eight due is set forth below.  The claims for entitlement to service connection for alcohol dependence and increased ratings for a right distal fibular fracture and status post deviated septum and nasal septoplasty addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At separation from service, the Veteran referenced lumbar and cervical spine pain/problems and X-rays conducted within a year of service demonstrated a reduced lumbar and cervical lordosis.  

2.  The Veteran's complaints of lumbar and cervical spine problems during and immediately after service are credible and consistent with the nature of his combat service in Iraq as a Unites States Marine. 

3.  The disability rating assigned for PTSD contemplates sleep impairment and there is no evidence of a separately diagnosed sleep disorder which is related to service or to a service-connected disability. 

4.  Trauma to teeth numbers seven and eight during service is conceded but the preponderance of the evidence is against a finding that the Veteran has a dental condition as a result of such trauma for which service connection can be granted for compensation purposes. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar and cervical spine disabilities-specifically, a reduced lumbar and cervical lordosis-are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 20014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

3.  The criteria for service connection for a dental disability for compensation purposes are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to grant service connection for lumbar and cervical spine disabilities are completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to these claims.  

With regard to the claims for service connection for dental disability for VA compensation purposes and a sleep disorder, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to these claims.  Specifically, a November 2009 letter, sent prior to the initial unfavorable decision denying service connection for a sleep disorder in April 2010, advised the Veteran of the evidence and information necessary to substantiate a claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  A similar March 2010 letter, sent prior to the unfavorable rating decision denying service connection for a dental disability for VA compensation purposes in September 2010, advised the Veteran of the specific evidence and information necessary to substantiate such a claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra

Relevant to the duty to assist, the Veteran's service treatment records (STRs), including dental records, have been obtained, and the Veteran was afforded a VA psychiatric examination in March 2010 addressing the Veteran's problems with sleeping and an examination in connection with his claim for service connection for a dental disability for VA compensation purpose in August 2010.  The March 2010 VA psychiatric examination included an adequate discussion of the nature and etiology of the Veteran's current sleep problems, and the reports from the March 2010 VA examination contain the necessary findings to determine whether the Veteran has a current dental disability for VA compensation purposes as defined by regulation.  There have been no allegations that these examinations were inadequate, and the findings from these examinations are sufficient for the purposes of adjudication.  As such, the Board finds that the duty to assist with regard to affording the Veteran examinations with respect to the claims for service connection for a sleep disorder and service connection for VA compensation purposes of the loss of teeth numbers seven and eight are met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Additionally, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge at the aforementioned October 2012  Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.    

Here, during the October 2012 hearing, the undersigned Veterans Law Judge noted the issues for consideration.  Also, information was solicited regarding the nature and etiology of the sleep problems and in-service trauma to the teeth asserted by the Veteran.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Furthermore, the undersigned solicited information from Veteran as to the existence of any potentially relevant evidence that had not been obtained, and held the record open for 60 days for the specific purpose of securing such evidence.  [While additional evidence, not accompanied by a waiver of AOJ consideration of such evidence, in the form of receipts from private dental treatment were received at the Board in November 2012, given the nature of the claim at issue, which requires specific dental residuals that are not demonstrated or claimed, this evidence is not so pertinent as to require a remand for AOJ consideration of this evidence by way of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c) (2014).]  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied with and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim for service connection for a sleep disorder and the claim for service connection for VA compensation purposes for loss of teeth numbers seven and eight.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA with respect to these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to the claims for service connection for the dental disability and a sleep disorder on appeal.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.  

II.  Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Lumbar/Cervical Spine

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of a Veteran who engaged in combat with the enemy in a period of war, service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  
See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While no treatment for a lumbar or cervical spine disability during service is shown, a medical assessment completed in October 2009 proximate to service separation documents complaints of lower and upper back pain, and the Veteran explained at the October 2012 hearing that the lack of in-service documentation of spinal treatment is due to, in essence, the fact that the nature of his combat missions did not provide for the luxury of such treatment.  In this regard, there is ample official service department documentation of the Veteran's heroic combat service in Iraq, and the Veteran's testimony as to in service injury-to include as a result of a rocket propelled grenade injury throwing him to the ground in July 2004 that is documented by the STRs, and the constant strain of having to carry heavy packs coincident with his combat duty as a United States Marine-and continuous lumbar and cervical spine problems since service is consistent with the circumstances of his military service, and is hence credible.  38 U.S.C.A. § 1154(b).  Lending further credibility to the Veteran's assertions is the fact that he filed a claim for service connection for lumbar and cervical spine disability simultaneously with service discharge.  

The post service evidence includes reports from a February 2010 VA examination afforded the Veteran in connection with his claims for service connection, at which time he described progressive neck discomfort exacerbated by sleeping "the wrong way" or lifting heavy objects.  He described similar problems in his low back.  While the physical examination of the spine was negative, X-rays conducted in conjunction with this examination demonstrated a loss of the lumbar and cervical lordosis. 

The Board notes that the Veteran is competent to report matters within his personal knowledge, such as events that occurred in combat service as he has credibly described, as well as the nature, onset, and continuity of his lumbar and cervical spine symptoms.  See e.g., Barr, Charles, supra.  As such, and given the official service department documents corroborating in-service combat duty and the lumbar and cervical spine x-ray evidence demonstrated so shortly after service, the Board resolves' all reasonable doubt and finds that the criteria for lumbar and cervical spine disabilities-specifically, the loss of the lordosis of the lumbar and cervical spine-are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra; see also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).   

B.  Sleep Disorder

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

At the hearing before the undersigned, the Veteran attributed his sleeping problems to his service connected PTSD, and there is competent evidence supporting this assertion in the form of the conclusion by a VA psychologist who conducted a March 2010 VA examination that the Veteran's sleeping problems were "influenced by the effects" of his PTSD and that "the Veteran's sleep difficulties cannot be isolated in their etiology, and are more likely than not better accounted for by his ongoing [alcohol] use as well as his diagnosis of PTSD."  (Emphasis added)  However, he added that "a diagnosed sleep disorder is not warranted in this case." 

In sum, the Veteran's sleep impairment has been attributed as a symptom of his service-connected PTSD or a symptom of his diagnosed alcoholism.  The record does not otherwise reveal a diagnosis of a sleep disorder.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present, and mere symptoms, such as the sleep problems at issue herein, without an underlying medical condition do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, and given the lack of a current diagnosis of a sleep disorder, service connection for such must be denied.  While the Board recognizes that the Veteran's sleep problems has been attributed to the Veteran's PTSD in the clinical evidence set forth above, as the criteria for rating the Veteran's PTSD under 38 C.F.R. § 4.130 include sleep impairment, any impairment associated with the Veteran's sleep difficulties resulting from PTSD is contemplated by the rating currently assigned for PTSD.   

C.  Dental Disorder

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible. Simmington v. West, 11 Vet. App. 41 (1998).

For loss of teeth to merit compensation, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.

Reports from dental treatment during service reflect root canals, post and core build-ups, and crowns for trauma to the teeth numbers seven and eight, and service connection, for treatment purposes, was granted for the injuries to teeth numbers seven and eight.  The issue for consideration herein is whether service connection for these tooth injuries is warranted for compensation purposes.  

At the May 2012 hearing before the undersigned, the Veteran testified that he sustained an injury to teeth numbers seven and eight when he tripped at night while going to the restroom and struck his mouth on a bed rack.  The undersigned does not dispute that his injury occurred; however the claim for service connection for a dental disability for compensation must be denied because it is not shown, or claimed, that any of the tooth disabilities for which compensation may be assigned under 38 C.F.R. § 4.150 are demonstrated.  Simmington, supra.

In making the above determination, the August 2010 dental examination simply did not demonstrate any of the manifestations set forth at 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  Further, it is not alleged or shown that there is tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis (e.g., an infection of the bone).  In short therefore, the evidence does not show that the Veteran's in-service dental trauma resulted in any type of dental disorder for which service connection for compensation purposes may be granted, and the claim for service connection for VA compensation purposes for loss of teeth numbers seven and eight must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

Service connection for the loss of the lordosis of the lumbar spine is granted. 

Service connection for the loss of the lordosis of the cervical spine is granted. 

Service connection for a sleep disorder as secondary to PTSD is denied.   

Service connection for VA compensation purposes for loss of teeth numbers is denied.     

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim for service connection for alcohol dependence and the claims for increased ratings for a right distal fibular fracture and a status post deviated septum and nasal septoplasty to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to service connection for alcohol dependence, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits (effective for claims filed after October 31, 1990, as in this case) payment of compensation for a disability that is a result of one's own alcohol or drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301. 

However, the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit has also indicated that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  The Federal Circuit further held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which it defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess.

In light of the above precedent and information of record, to include a psychological evaluation during service in December 2008 in which the Veteran reported flashbacks from his deployment to Iraq with a corresponding desire to hurt the insurgents and himself by drinking; the Veteran's report at the March 2010 VA psychiatric examination that his deployment to Iraq exacerbated his alcohol problems; and his testimony to the undersigned as to his belief that his drinking is due to his PTSD; the undersigned finds that the issue of entitlement to service connection for alcoholism as secondary to PTSD, including by way of aggravation, has been raised.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371.  As such, the AOJ will be directed to afford the Veteran proper VCAA notice with respect to the matter of entitlement to secondary service connection for alcoholism and obtain a clarifying medical opinion in this regard. 

With respect to the claims for increased ratings, the record reflects that the Veteran was last afforded VA compensation examinations to assess the severity of the service connected disabilities for which increased compensation is claimed over four years ago in 2010; as such, the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected disabilities at issue.  Therefore, and particularly given testimony suggesting worsening disability associated with these conditions at the May 2012 hearing, new VA examinations are necessary to determine the current severity of the Veteran's service connected right distal fibular fracture and a status post deviated septum and nasal septoplasty.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The paper and electronic record does not appear to contain the reports from a VA ears, nose, and throat examination discussed in the April 2010 rating decision.  Reference to such an examination being provided to the Veteran is also reflected in the reports from a February 2010 VA general medical examination.  Therefore, the AOJ upon remand will be asked to secure the reports from any ear, nose, and throat examination conducted in 2010.  In addition, as additional clinical records pertinent to the service connected disabilities for which increased compensation is claimed received in July and December 2012 were not accompanied by a waiver of AOJ consideration of this evidence, and this evidence was not considered in the November 2011 statement of the case, the AOJ will also upon remand be directed to consider this evidence in an SSOC as required by 38 C.F.R. § 20.1304(c).  

Finally, prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the reports from any VA ear, nose, and throat examination conducted in 2010 and associate them with the claims file.  See April 2010 rating decision which reports findings concerning this examination.

2.  Comply fully with VA's duties to notify the Veteran as to the issue of entitlement to service connection for alcoholism as secondary to PTSD. 

3.  Request that the Veteran identify any outstanding VA or non-VA treatment records, to include any relating alcoholism to PTSD by a "Joanm Rigoglioso" referenced at the hearing before the undersigned.    May 16, 2012, hearing transcript, page 16.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After completion of the requested development with respect to obtaining additional records, obtain a clarifying opinion as to the relationship between the Veteran's PTSD and alcohol abuse from, to the extent possible, the VA psychologist who conducted the March 2010 VA examination.  The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the mental health professional for review in connection with the opinion.  A notation to the effect that this review has taken place should be made in the evaluation reports.  The mental health professional should then offer a medical opinion with full supporting rationale as to the following:

Is it at least as likely as not (50 percent or greater probability) the Veteran's alcohol abuse was directly caused or aggravated by PTSD?  If it is determined that alcohol abuse was worsened (i.e. aggravated) by PTSD, to the extent that it is possible, the examiner should indicate the approximate degree of disability or baseline severity of the his alcohol abuse before the aggravation and identify that aspect of the disability which is due to such aggravation.  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The mental health professional should provide a complete rationale for any opinion offered in a printed (typewritten) report.

5.  Also after completion of the requested development with respect to obtaining additional records, arrange for  VA examinations to assess the severity of the service connected right distal fibular fracture and status post deviated septum and nasal septoplasty.  The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiners for review in connection with the examinations.  A notation to the effect that this review has taken place should be made in the evaluation reports.

With respect to the examination of the right distal fibular fracture, the examiner should identify all impairment caused by the service-connected disability.  The examiner should also conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected joint.  In addition, the examiner(s) should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

With respect to the service-connected status post deviated septum and nasal septoplasty, the examiner should identify all impairment caused by the service-connected disability.  The examiner should state whether there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

Each examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the examined disability.  Each examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action above, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded.  To the extent such does not result in a complete grant of all benefits sought, furnish to the Veteran an appropriate SSOC that includes citation to and discussion of all legal authority and evidence considered-to include the clinical reports received in July and December 2012 that were not accompanied by a waiver of AOJ consideration and all other evidence received since the November 2011 Statement of the Case-along with clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


